COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:


BRIAN M. GORDON, M.D.,

RELATOR.
§
 
§
 
§
 
§
 
§
 
 § 




No. 08-07-00308-CV

An Original Proceeding 

in Mandamus





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Brian M. Gordon, M.D., filed a petition for writ of mandamus in this Court on
October 26, 2007.  See Tex.R.App.P. 52.1.  Prior to the Court rendering a decision on the
petition, Relator has filed a motion to dismiss stating that on June 2, 2008, the parties reached an
agreement settling all matters in controversy in the underlying case.  SeeTex.R.App.P. 42.1(a)(2).
	Having considered Relator's motion, this Court is of the opinion that it should be granted.
Therefore, we dismiss the petition for writ of mandamus.  As the motion does not specify
otherwise, Relator will bear the costs of the proceeding.  See Tex.R.App.P. 42.1(d).

June 12, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.